—Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated January 11, 1999, which, after a fair hearing, confirmed the denial of the petitioner’s application for an emergency assistance grant for rent arrears.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The fair hearing determination that, at the time the petitioner was denied an emergency assistance grant for rent arrears, he was unable to make future rent payments as required by 18 NYCRR 352.7 (g) (3) (see, Matter of Perez v Wing, 263 AD2d 391; Matter of Hawkins v Commissioner of N. Y. State Dept. of Social Servs., 161 AD2d 377) is supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Stork Rest. v Boland, 282 NY 256).
The petitioner’s remaining contentions are without merit. Ritter, J. P., Krausman, McGinity and Smith, JJ., concur.